The opinion of the Court was delivered by
JohnstoN, Ch.
This Court has considered all the grounds of appeal, and is entirely satisfied with the decree : and it is *170deemed unnecessary to add anything to the observations of the Chancellor, except upon the sixth ground, in respect to which he has said nothing in his decree.
If the plaintiff, upon the case made in the bill, and with the parties who were before the Court, had been entitled to a decree against the estate, — binding against Mrs. Askew, as executrix,— her interests, as between that liability and her liability on the note she had given to the plaintiff, would have been equally balanced. A satisfaction of either demand, would be a discharge of the other: and it was immaterial to her which of them she was made liable for.
The evidence she gave, to protect the legacies in the hands of the legatees from liability to pay her note to the plaintiff, or whatever demand he might have against her as executrix, was certainly evidence against her interest; which was to discharge her own liabilities out of those legacies.
It is ordered, that the decree be affirmed, and the appeal dismissed. '
DunkiN, DargaN and Wardlaw, CC. concurred.

Appeal dismissed.